


EXHIBIT 10.4


RECEIVABLES ASSIGNMENT AGREEMENT
This RECEIVABLES ASSIGNMENT AGREEMENT (this “Agreement”) dated as of
November 25, 2014 is entered into among ASHLAND INC., a Kentucky corporation
(“Ashland”) as originator and master servicer, CVG CAPITAL III LLC, a Delaware
limited liability company (“SPV”), ASHLAND SPECIALTY INGREDIENTS G.P., (“Ashland
Specialty Ingredients” and together with Ashland, the “Originators”), the
Investors, Letter of Credit Issuers, Managing Agents and Administrators party
hereto, and THE BANK OF NOVA SCOTIA, as Agent for the Investors.
Capitalized terms used (including as used above) but not otherwise defined
herein have the respective meanings assigned thereto in the TAA (as defined
below) or, if not defined therein, in the Sale Agreement (as defined below).
RECITALS
WHEREAS, the Originators and the SPV, have entered into that certain Sale
Agreement, dated as of August 31, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Sale Agreement”).
WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement, dated as of August 31, 2012 (as amended, supplemented
or otherwise modified from time to time, the “TAA”).
WHEREAS, Ashland is engaged in the sale of its Subsidiary, Ashland Elastomers,
LLC (“Elastomers”), to an unaffiliated entity, Lion Elastomers Holdings LLC
(“Lion”);
WHEREAS, certain Receivables originated by Ashland Inc. and arising from the
sale of goods produced by or services performed by Elastomers (such Receivables,
the “Elastomers Receivables”) are to be included in the sale of Elastomers and
sold to Lion;
WHEREAS, on or prior to the date hereof, the Elastomers Receivables and the
Related Assets (as defined in the Sale Agreement) with respect to such
Elastomers Receivables were sold or contributed by the Originators to the SPV
pursuant to the Sale Agreement. In order to facilitate the sale of Elastomers,
the Originators and the SPV have determined that transferring any Elastomers
Receivables and the Related Assets with respect thereto to Ashland is in the
best interests of the Originators, the SPV and their respective Affiliates and
the SPV, the Agent and the Investors are willing to consent to Lion’s
acquisition of such Elastomers Receivables and the Related Assets with respect
thereto and to all the transfers of the Elastomers Receivables and Related
Assets with respect thereto provided for herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Sale of Elastomers Receivables. For reasons set forth in the Recitals
to this Agreement, Ashland desires to purchase from the SPV, and the SPV desires
to sell to Ashland each of the outstanding Elastomers Receivables (and the
Related Assets with respect thereto) previously sold or contributed by the
Originators to the SPV under the Sale Agreement, which Elastomers Receivables
are identified in the electronic data file delivered to the Agent and the
Managing Agents by Ashland in connection with this Agreement.






--------------------------------------------------------------------------------



1.1Transfer by Agent and Investors. To facilitate the foregoing sale, effective
as of the date hereof, the Agent (on behalf of the Investors) hereby sells,
assigns and transfers to the SPV, and the SPV hereby purchases and accepts all
the Agent’s and the Investors’ right, title and interest (including any security
interest) in and to each of the Elastomers Receivables and all Related Assets
with respect thereto (excluding, for the avoidance of doubt, any Collections
received with respect to the foregoing prior to the date hereof, any right,
title or interest in any Blocked Account, and any rights provided pursuant to a
Blocked Account Agreement, but not excluding any Collections received with
respect to the Elastomers Receivables after the date hereof whether in any
Blocked Account or not).


1.2Transfer by SPV. On the date hereof, the SPV hereby sells, assigns and
transfers to Ashland, and Ashland hereby purchases and accepts, all the SPV’s
right, title and interest in and to each of the Elastomers Receivables and all
Related Assets with respect thereto (excluding, for the avoidance of doubt, any
Collections received with respect to the foregoing prior to the date hereof, any
right, title or interest in any Blocked Account, and any rights provided
pursuant to a Blocked Account Agreement, but not excluding any Collections
received with respect to the Elastomers Receivables after the date hereof
whether in any Blocked Account or not). As consideration for the foregoing sale
by the SPV, Ashland shall pay, on the date hereof, to the SPV a purchase price
in the amount of $23,297,404.64, which the Originators and the SPV acknowledge
and agree constitutes the fair value of the Elastomers Receivables and Related
Assets transferred hereby. Such purchase price shall be paid by Ashland as
follows: (i) first, by reducing the aggregate Deferred Purchase Price
outstanding on the date hereof under the Sale Agreement, (ii) second, as a
credit to be applied to the purchase price otherwise payable by the SPV for
additional Receivables sold to it under the Sale Agreement after the date hereof
and (iii) third, to the extent any portion of such purchase price remains unpaid
on the Purchase Termination Date, by wire transfer of immediately available
funds (together with interest on such amount accrued from the date hereof at the
prime rate described in Section 3.1(f) of the Sale Agreement) into a Blocked
Account to be applied as Collections in accordance with the Transaction
Documents.


1.3No Recourse, Representation or Warranty. The sales, assignments and transfers
by the Agent, the Investors and the SPV made pursuant to Sections 1.1 and 1.2
above are made without recourse to, or representation or warranty by, any Person
except as expressly set forth herein.


1.4No Longer Conveyed Receivables and Release of Security Interests. SPV, Agent
and Investors hereby agree that the Elastomers Receivables are no longer
“Conveyed Receivables” (as defined in the TAA and as defined in that certain
UCC‑1 filed in Kentucky as file number 2012-2598764-76.01) and do hereby release
any and all security interests and liens (including, but not limited to any
security interests created by Section 2.2 of the Sale Agreement) in the
Elastomers Receivables and all Related Assets with respect thereto (excluding,
for the avoidance of doubt, any Collections received with respect to the
foregoing prior to the date hereof, any right, title or interest in any Blocked
Account, and any rights provided pursuant to a Blocked Account Agreement, but
not excluding any Collections received with respect to the Elastomers
Receivables after the date hereof whether in any Blocked Account or not).


1.5Consent to Sale to Lion. SPV, Agent and Investors do hereby expressly consent
to (a) all the transfers of the Elastomers Receivables and Related Assets with
respect thereto (excluding, for the avoidance of doubt, any Collections received
with respect to the foregoing prior to the date hereof, any right, title or
interest in any Blocked Account, and any rights provided pursuant to a Blocked
Account Agreement, but not excluding any Collections received with respect to
the






--------------------------------------------------------------------------------



Elastomers Receivables after the date hereof whether in any Blocked Account or
not) provided for herein and (b) Ashland’s sale of the Elastomers Receivables
and all Related Assets with respect thereto (excluding, for the avoidance of
doubt, any Collections received with respect to the foregoing prior to the date
hereof, any right, title or interest in any Blocked Account, and any rights
provided pursuant to a Blocked Account Agreement, but not excluding any
Collections received with respect to the Elastomers Receivables after the date
hereof whether in any Blocked Account or not) to Lion.


1.6Collections with respect to Elastomers Receivables Received After the Date
Hereof.  SPV, Agent and Investors hereby consent to Ashland paying over to
Elastomers any Collections in respect of any Elastomers Receivables that are
received after the date hereof (including any such Collections received in any
Blocked Account or otherwise).


SECTION 2. Representations and Warranties. Each of Ashland, Ashland Specialty
Ingredients, and the SPV, as to itself, hereby represents and warrants to each
of the other parties hereto, the Managing Agents and the Investors as follows:
(a)The Elastomers Receivables being sold by the SPV hereunder are identified in
the electronic data file delivered to the Agent and the Managing Agents by
Ashland in connection with this Agreement;
(b)after giving effect to this Agreement and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;


(c)the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and


(d)this Agreement constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION 3. Future Elastomers Receivables. The parties hereto agree that any
Elastomers Receivables originated following the date of this Agreement shall not
constitute Conveyed Receivables (as defined in the TAA or as defined in that
certain UCC‑1 filed in Kentucky as file number 2012-2598764-76.01) or Eligible
Receivables and will not be sold to or otherwise transferred to the SPV.
SECTION 4. Pro Forma Master Servicer Report. On or prior to the date hereof, the
Master Servicer shall deliver to the SPV, the Agent and each Managing Agent a
pro forma Master Servicer Report as of October 31, 2014 reflecting the sale of
Elastomers Receivables hereunder.
SECTION 5. Conditions to Effectiveness. This Agreement shall become effective as
of the date hereof upon receipt by the Agent of:
(a)counterparts to this Agreement duly executed by each of the parties hereto;
and


(b)the pro forma Master Servicer Report described in Section 4 above.








--------------------------------------------------------------------------------



SECTION 6. Consents. Each of the parties hereto agrees and consents to the
transactions contemplated herein.
SECTION 7. Costs and Expenses. The SPV hereby agrees to pay the reasonable costs
and expenses of the Agent, including legal fees, in connection with this
Amendment within thirty (30) days receipt of a statement therefor.
SECTION 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9. Governing Law. This Agreement shall be deemed to be a contract made
under and governed by the internal laws of the State of New York without giving
effect to any conflicts of laws principles that would apply the substantive laws
of any other jurisdiction.
SECTION 10. Section Headings. The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or the Purchase Documents or any provision hereof or thereof.
SECTION 11. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. The Managing Agents and Investors are intended third party
beneficiaries of this Agreement with full power and authority to enforce the
terms hereof as if they were original signatories hereto.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
ASHLAND, INC.
 
 
 
 
 
 
 
By:
/s/ Eric N. Boni
 
Name:
Eric N. Boni
 
Title:
Vice President and Treasurer



 
ASHLAND SPECIALTY INGREDIENTS G.P.
 
 
 
 
 
 
 
By:
/s/ Lynn P. Freeman
 
Name:
Lynn P. Freeman
 
Title:
Vice President/Assistant Secretary and
 
 
Treasurer



 
CVG CAPITAL III LLC
 
 
 
 
 
 
 
By:
/s/ Brett Radulovich
 
Name:
Brett Radulovich
 
Title:
President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]










































S-1



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------







 
LIBERTY STREET FUNDING LLC, as a Conduit Investor and Uncommitted Investor
 
 
 
 
 
 
 
By:
/s/ John L. Fridlington
 
Name:
John L. Fridlington
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






                






























































S-2



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------







 
GOTHAM FUNDING CORPORATION, as a Conduit Investor and Uncommitted Investor
 
 
 
 
 
 
 
By:
/s/ David V. DeAngelis
 
Name:
David V. DeAngelis
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




































































S-3



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as Agent, a Letter of Credit Issuer, a Committed
Investor, a Managing Agent and an Administrator
 
 
 
 
 
 
 
By:
/s/ Darren Ward
 
Name:
Darren Ward
 
Title:
Director





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


































































S-4



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------







 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Managing Agent and Administrator
for the BTMU Investor Group


 
 
 
 
 
 
 
By:
/s/ Eric Williams
 
Name:
Eric Williams
 
Title:
Managing Director



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Letter of Credit Issuer and
Committed Investor for the BTMU Investor Group


 
 
 
 
 
 
 
By:
/s/ Mark Campbell
 
Name:
Mark Campbell
 
Title:
Authorized Signatory





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]












































S-5





Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
as a Letter of Credit Issuer, Managing Agent, and a Committed Investor


 
 
 
 
 
 
 
By:
/s/ Robyn Reeher
 
Name:
Robyn Reeher
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






































































S-6



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)





--------------------------------------------------------------------------------







 
SUNTRUST BANK, as a Letter of Credit Issuer, a Committed Investor and a Managing
Agent






 
 
 
 
 
 
 
By:
/s/ Michael Peden
 
Name:
Michael Peden
 
Title:
Vice President









































































S-7



Elastomers Assignment Agreement
(Ashland - CVG Capital III LLC)



